C. A. 8th Cir. Certiorari granted limited to Questions 1 and 2 presented by the petition which read as follows:
“1. Whether there is a logical nexus between the status of respondent-physicians and the claims they seek to have adjudicated sufficient to confer standing on them to challenge the constitutionality of Section 208.152, RSMo Supp. 1973.
“2. Whether the Court of Appeals acted in excess of its jurisdiction when it proceeded to determine on the merits the constitutionality of Section 208.152, RSMo Supp. 1973.”
Mr. Justice Douglas took no part in the consideration or decision of this petition. Reported below: 508 F. 2d 1211.